1                                                        The Honorable Richard A. Jones
2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
9                                 AT SEATTLE
10
     AMY VIKLUND, individually and on
11   behalf of her minor child, T. V.,          No. 2:18-cv-00240-RAJ

12                        Plaintiffs,           PROPOSED ORDER APPROVING
                                                SETTLEMENT
13           v.

14   WASHINGTON STATE
     DEPARTMENT OF SOCIAL AND
15   HEALTH SERVICES, LATIA RAY,
     KIMBERLY ATCHLEY, DAN
16   SCHNEIDER, JENNIFER STRUS,
     and DEFENDANTS JANE DOES I-
17   IX,

18                        Defendants.

19
            The Court GRANTS Plaintiffs’ Motion for Approval of Minor Settlement on
20
     Behalf of Minor Child, T.V., as follows:
21
            1.    The proposed settlement as set forth in the Motion for Approval of
22
                  Minor Settlement is approved;
23
            2.    The Guardian Ad Litem or T.V.’s parent, Amy Viklund, is authorized
24
                  to execute releases of T.V.’s claim upon payment by Defendants into
25
                  plaintiffs’ counsel’s trust account the sum of $94,200.00;
26


     PROPOSED ORDER
     NO. 2:18-cv-00240-RAJ – Page 1
                                                                   1420 Fifth Avenue, Suite 1400
                                                                   Seattle, W ashington 98101
                                                                   phone 206.516.3800 fax 206.516.388 8
1           3.    The costs and attorney fees incurred herein are found to be reasonable
2                 and approved as follows:
3                         a. Attorney fees: $12,000.00
4                         b. Costs: $4,285.62
5           4.    The Settlement Guardian Ad Litem’s fees and costs in the amount of
6                 $3,325.00 are found to be reasonable and are approved, to be paid
7                 from the settlement proceeds.
8           5.    Plaintiffs’ attorney is authorized to establish a Self-Settled Individual
9                 Trust Account through the Arc Washington State Developmental
10                Disabilities Endowment Trust Fund (the “Trust Fund”) on behalf of
11                Plaintiff T.V.
12          6.    The Trust Fund’s enrollment fee in the amount of $600.00 shall be
13                paid from the settlement funds. The net settlement ($73,989.38) shall
14                be paid to the Trust Fund and held in the individual trust account for
15                Plaintiff T.V.
16          7.    Plaintiffs’ attorney is authorized to assist Plaintiff Amy Viklund in
17                completing the necessary paperwork to establish the individual trust
18                account on behalf of Plaintiff T.V.
19          8.    The Court approves of the deposit of trust funds for the benefit of the
20                Plaintiff to be administered in accordance with the terms of the
21                Developmental Disabilities Endowment Fund Amended and Restated
22                Trust II Agreement dated December 2, 2010. A copy of said
23                Agreement has been previously provided herein as an attachment to
24                the Report of the Settlement Guardian ad Litem filed on September 16,
25                2019.
26


     PROPOSED ORDER
     NO. 2:18-cv-00240-RAJ – Page 2
                                                                    1420 Fifth Avenue, Suite 1400
                                                                    Seattle, W ashington 98101
                                                                    phone 206.516.3800 fax 206.516.388 8
1           9.    The Trust Fund is authorized to charge fees for administration of the
2                 individual trust account pursuant to its schedule of fees and is
3                 authorized to take payment of fees against the individual trust account.
4           10.   The Trustee of the individual trust account shall not be required to
5                 furnish any bond for the performance of the Trustee’s duties.
6           11.   Plaintiffs’ attorney shall file a Receipt of Trustee acknowledging the
7                 receipt of the remaining settlement amount of $73,989.38 into an
8                 individual trust account through the Arc Washington State
9                 Developmental Disabilities Endowment Trust Fund within sixty (60)
10                days of this Order.
11          12.   The Settlement Guardian Ad Litem is discharged upon completion of
12                the requirements stated above.
13

14          Dated this 21st day of October, 2019.
15

16

17
                                                     A
                                                     The Honorable Richard A. Jones
18
                                                     United States District Judge
19

20

21

22

23

24

25

26


     PROPOSED ORDER
     NO. 2:18-cv-00240-RAJ – Page 3
                                                                    1420 Fifth Avenue, Suite 1400
                                                                    Seattle, W ashington 98101
                                                                    phone 206.516.3800 fax 206.516.388 8
